Citation Nr: 1518327	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  10-01 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date prior to July 1, 2008 for the receipt of additional pension and compensation for the Veteran's dependent child, D.M.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from November 1989 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 decision of the Oakland, California Regional Office (RO) of the Department of Veterans' Affairs (VA), which granted compensation for the Veteran's dependent son effective July 1, 2008.  


FINDINGS OF FACT

1.  The Veteran first notified the RO that D.M. was his dependent son on August 20, 1999 and subsequently notified the RO of the dependency in October 1999 and again in May 2003.  

2.  Upon receiving the Veteran's notifications, the RO did not request any additional information concerning the dependency.

3.  The Veteran began receiving non-service connected pension on June 1, 1998 and began receiving service-connected compensation with an initial combined rating of 40 percent on May 1, 2000. 

4.  The RO granted additional compensation for the dependency of D.M. effective July, 1, 2008 based on information concerning D.M. that was identical to that initially provided on August 20, 1999 and subsequently provided in October 1999 and again in May 2003.    






CONCLUSION OF LAW

The criteria for an effective date of September 1, 1999, but no earlier, for the award of additional pension and compensation for dependent child D.M. have been met.  38 U.S.C.A. §§ 1115, 5110(f) (West 2014); 38 C.F.R. §§ 3.31, 3.109, 3.204, 3.401 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to this claim on appeal because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.

II.  Analysis

A veteran entitled to compensation based on disability evaluated as 30 percent or more disabling may be entitled to additional compensation for dependents.  38 U.S.C.A. § 1115(2); 38 C.F.R. § 3.4(b)(2).  Generally, VA will accept the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and, where the claimant's dependent child does not reside with the claimant, the name and address of the person who has custody of the child.  In addition, a claimant must provide the social security number of any dependent on whose behalf he or she is seeking benefits.  38 C.F.R. § 3.204(a)(1); see also 38 C.F.R. § 3.216.

However, VA may require other types of evidence of dependents in certain circumstances including where the claimant's statement on its face raises a question of its validity or the claimant's statement conflicts with other evidence of record.  38 C.F.R. § 3.204(a)(2).

An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f). 

Regarding additional compensation or pension for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating, provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of a veteran's award.  See 38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for a dependent spouse or child is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, it is the date notice is received of the dependent's existence, if evidence is received within a year of the Department Veterans Affairs request.  See 38 C.F.R. § 3.401(b)(1).

If an application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within one year from the date of such notification, compensation may not be paid by reason of that application.  This applies to applications for increased benefits by reason of existence of a dependent.  See 38 C.F.R. § 3.109.

Regardless of VA regulations concerning effective dates of awards, and except as provided in 38 C.F.R. § 3.31(c) (which does not apply in this case), payment of monetary benefits based on original, reopened, or increased awards of compensation or pension may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31(a).  The term "increased award" includes an award which is increased because of an added dependent.  38 C.F.R. § 3.31(b).

The Veteran asserts that he is entitled to an effective date earlier than July 1, 2008 for recognition of his dependent son, D.M. for purposes of additional VA compensation and pension because he notified VA well before this date that D.M. was his dependent.  

In an August 20, 1999 communication, the Veteran reported that he had three dependent children, including D.M.  He noted that he was trying to locate a birth certificate for D.M.  In an August 31, 1999 rating decision, the RO initially granted service connection for posttraumatic stress disorder (PTSD), chronic back pain and headaches.  A 30 percent rating was assigned for PTSD; a 10 percent rating was assigned for chronic back pain and a noncompensable (0 percent) rating was assigned for headaches.  The total combined rating was 40 percent and the effective date assigned for all of the ratings was May 6, 1998.  In a subsequent September 1999 letter, the RO noted that it was paying the Veteran non-service connected pension effective June 1, 1998, rather than service-connected compensation because this allowed him to receive the greater benefit.   In an October 8, 1999 declaration of status of dependents, the Veteran indicated that he had 3 dependent children and that he was trying to locate the mother of his dependent son, who was born in March 1992, in order to obtain a Social Security number for D.M.  The Veteran indicated that the mother was living in Germany.  

In an April 2000 letter, the Veteran requested that he be paid service-connected compensation rather than non-service connected pension, as he had begun to receive Social Security Disability (SSA) benefits.  In a September 2000 letter, the RO notified the Veteran that because he was receiving SSA benefits, it would pay him compensation benefits at the 40% rate rather than pension benefits, as this resulted in the greater benefit to him.  The letter noted that the Veteran was being paid as a single veteran with one minor child.  A separate September 2000 compensation and pension award record indicates that as of May 1, 2000, the Veteran began receiving monthly VA compensation at the 40% rate.

In a May 2003 declaration of status of dependents, the Veteran again indicated that he had three dependent children, including D.M. who lived in Germany, and noted that he did not have a Social Security number for D.M.  In a June 2008 declaration of status of dependents, the Veteran indicated that he was not being compensated for D.M. and again indicated that he did not have a Social Security number for D.M.  

The above summarized evidence indicates that the Veteran first notified the RO of the existence of his dependent son, D.M. in his August 20, 1999 communication.  However, the RO did not add D.M. as the Veteran's dependent at that time for purposes of receipt of additional pension or compensation and did not ask the Veteran for any additional information concerning this declared dependent, such as his Social Security number.  The Veteran again informed the RO in October 1999 and May 2003 that D.M. was his dependent but the RO again did not take any action to add additional compensation for D.M and did not ask the Veteran to furnish any additional information pertaining to D.M., such as his Social Security number.  Additionally, when the RO did begin providing additional compensation to the Veteran for D.M. effective July 1, 2008, it similarly did not require the Veteran to furnish a Social Security number or birth certificate for D.M.  Thus, although a Social Security number is generally required in order to establish a dependent, in this case, the RO effectively waived that requirement with respect to D.M.  38 C.F.R. § 3.204(a)(1). 

Also, after receiving the initial August 20, 1999 correspondence, followed by the October 1999 and May 2003 declarations from the Veteran, the RO did not inform him that his application for additional dependent pension or compensation was in any way incomplete, which it was required to do if it did consider the applications incomplete.  See 38 C.F.R. § 3.109.  Thus, given the ROs acceptance of a June 2008 declaration that was essentially identical in content to the August 1999, October 1999 and May 2003 communications, and given the lack of a request for further information following any of these earlier communications, the Board finds that the date of the Veteran's claim for additional pension and compensation for D.M. is the initial date that the RO was notified of D.M.s existence, August 20, 1999.  38 C.F.R. §§ 3.109, 3.401(b)(1).  This date of the claim is also the latest of the dates that could potentially be assigned for entitlement to receipt of additional pension and compensation for D.M.  38 C.F.R. § 3.401(b).   Accordingly, because payment of an increased award of pension or compensation may not be made until the first day of the following calendar month, an effective date of September 1, 1999 but no earlier for the award of additional pension and compensation for D.M. is warranted.  38 C.F.R. § 3.31(a).  The Board notes that the Veteran is entitled to additional pension for D.M. for the time period from September 1, 1999 to April 30, 2000 and to additional compensation for D.M. for the time period from May 1, 2000 to June 30, 2008.   


ORDER

An effective date of September 1, 1999 but no earlier for the receipt of additional pension and compensation for dependent child D.M. is granted.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


